DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0091], line 21-24, “In some cases, the wireless second device 410 may initiate the separate RLM processes based on receiving signaling (e.g., beam management configuration signaling, RRC signaling, DCI, or the like) from the second wireless device 410 that includes the sets of criteria.” The second wireless device is receiving a signal from itself.
Paragraph [0219], Aspect 21, “is received from the first wireless device via the first beam” where first beam is described as an uplink connection in paragraph [0215]. It is unclear how the second wireless device could receive the report by a beam that is intended to function as a transmitter from second wireless device to the first wireless device.
Appropriate correction is required.

Claim Objections
Claims 1, 14, 25, and 28 are objected to because of the following informalities:
Claim 14, line 11, “deviceindicating” should be corrected to “device indicating”. 
Claims 1, 14, 25, and 28, lines 1, applicant uses the phrase “at a first wireless device”/ “at a second wireless device”. It may be in the applicant’s interest to use a term other than “at” because the term does not clearly structurally associate the wireless device and the method or apparatus for wireless communication.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites a downlink control channel failure that “is received from the first wireless device via the first beam.” Either claim 14 or 18 would need to be rewritten as to make the proper beam be used. Otherwise, applicant does not disclose how the second wireless device could receive the failure indicator via the uplink beam which, as explained above, functions as a transmitter from the second device to the first device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1, 3-5, 10-11, 13-14, 16-18, 22, 24-25, 27-28, and 30 are rejected under 35 U.S.C. 102(a2) as being anticipated by Sang et al (hereinafter SANG) US 2019/0174385 A1.
Regarding claim 1, SANG discloses: 
A method for wireless communications at a first wireless device (SANG, FIG. 10, see UE 1012, ¶ [0029]-[0032], see UE that generates signal measurements, link radio recovery), comprising: 
establishing an uplink connection (SANG, ¶ [0033], see sending of RLM indications to a same layer. SANG, FIG. 10, see signaling between same layers of the EU 1112 and the gNB/TRP 1114) with a second wireless device (FIG. 10, see gNB/TRP 1014) using a first beam (SANG, ¶ [0027], see communication paths may be multiple beams comprising of same or different directions) and a downlink connection (SANG, ¶ [0033], see reference signals received by the UE over one or more beams of a serving link with one or more network devices. Examiner Note: SANG discloses reference signals that can be sent or received by either the UE or the one or more network devices) with the second wireless device using a second beam that is different from the first beam (SANG, ¶ [0027], see communication paths may be multiple beams in different directions); 
initiating a first radio link monitoring process for the first beam on the uplink connection (SANG, ¶ [0021], see link failure detection is triggered when a measurement associated with the radio link is above a corresponding threshold with a time period. SANG, ¶ [0032], see radio link indication based on assessed link between UE and one or more network devices) and a second radio link monitoring process for the second beam on the downlink connection (SANG, ¶ [0033] see radio link monitoring of one or more beams. ¶ [0160], see UE monitor quality of downlink); and 
transmitting a radio link failure indication to the second wireless device based at least in part on a radio link failure, wherein the radio link failure is based at least in part on one or more of the first radio link monitoring process or the second radio link monitoring process (SANG, ¶ [0033], [0043] [0007] 0178-0179, and FIG. 10, see sending of indications to same layer of the base station/gNB/eNodeB)/network device based on failure detection).

Regarding claim 3, SANG discloses:
The method of claim 1, wherein one or more of the first radio link monitoring process or the second radio link monitoring process comprises: 
measuring an associated metric of the first beam or the second beam for one or more reference signals associated with the first beam or the second beam (SANG, ¶ [0035], see radio link monitoring criteria for a specific beam); and
determining that the associated metric (SANG, ¶ [0037], see RLM indication metrics which include RSRP, RSRQ, RSSI, and SINR) for the one or more reference signals has dropped below a threshold value on at least a configured number of occasions (SANG, ¶ [0138], line 23-26, see reference signal dropping below the threshold for a certain period of time, UE may detect link failure. Examiner Note: a certain period time contains a number of occasions). 

Regarding claim 4, SANG discloses: 
The method of claim 3, wherein: the associated metric of the first beam or the second beam includes at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a signal-to-noise ratio (SNR), a signal-to-interference and noise ratio (SINR), a reference signal strength indicator (RSSI), or any combinations thereof, for the one or more reference signals associated with the first beam or the second beam (SANG, ¶ [0037], see RLM indication metrics which include RSRP, RSRQ, RSSI, and SINR).

Regarding claim 5, SANG discloses: 
The method of claim 3, wherein one or more of the threshold value of the associated metric or the configured number of occasions (SANG, ¶ [0037], see RLM indication metrics which include RSRP, RSRQ, RSSI, and SINR), is different for the first beam and the second beam (SANG, ¶ [0037], see metrics are beam specific).

Regarding claim 10, SANG discloses:
The method of claim 1, wherein the transmitting the radio link failure indication comprises: 
determining that a triggering event has occurred based on one or more counters (SANG, ¶ [0138], line 23-26, see reference signal dropping below the threshold for a certain period of time, UE may detect link failure. Examiner Noted: a certain period time contains a number of occasions) associated with one or more beam quality thresholds (SANG, ¶ [0013]-[0015], see indication generated when beam has exceeded or dropped below a threshold); and
transmitting the radio link failure indication responsive to an occurrence of the triggering event (SANG, ¶ [0009], see uplink or downlink signaling in regard to failure recovery request).

Regarding claim 11, SANG discloses:
The method of claim 1, wherein the transmitting the radio link failure indication comprises: reporting an indication of whether a metric (SANG, ¶ [0037], see RLM indication metrics which include RSRP, RSRQ, RSSI, and SINR) associated with the second beam has dropped below a threshold value for use in a beam recovery procedure based on one or more indications that the metric associated with the second beam has dropped below the threshold value (SANG, ¶ [0009] and [0013], see indication generated when below a threshold value and link failure transmission).

Regarding claim 13, SANG discloses:
The method of claim 1, wherein the first wireless device is a user equipment (UE), a base station, a customer premises equipment (CPE), a relay device, a router, a repeater, or an integrated access and backhaul (IAB) node, and the second wireless device is a UE, a base station, a CPE, a relay device, a router, a repeater, or an IAB node (SANG, ¶ [0140] and [0141], see electronic device may be a base station, gNodeB, or UE).

Regarding claim 14, SANG discloses:
A method for wireless communications at a second wireless device, (SANG, FIG. 10, see gNB. SANG, ¶ [0139], and [0291]-[0293], see beam reference signals that the UE receives and uses then for performing measurements, noted: the reference signals are received from the network device (i.e. gNB, eNB, NodeB, base station) comprising: 
establishing an uplink connection (SANG, ¶ [0033], see reference signals received by the UE over one or more beams of a serving link with one or more network devices) with a first wireless device (SANG, FIG. 10, see UE 1012) using a first beam (SANG, ¶ [0027], see communication paths may be multiple beams comprising of same or different directions) and a downlink connection (SANG, ¶ [0033], see sending of RLM indications to a same layer) with the first wireless device using a second beam that is different from the first beam (SANG, ¶ [0027], see communication paths may be multiple beams comprising of same or different directions); 
transmitting signaling to the first wireless device that comprises one or more radio link monitoring parameters (SANG, ¶ [0033] see network configured Radio link management criterion. SANG, ¶ [0046], see transmission of reference signals between UE and network devices in accordance with radio link monitoring criteria) for each of a first radio link monitoring process associated with the first beam (SANG, ¶ [0034], see RLM criterion comprises beam-specific metrics filtering) and a second radio link monitoring process associated with the second beam (SANG, ¶ [0033] see radio link monitoring of one or more beams. ¶ [0160], see UE monitor quality of downlink), wherein the first radio link monitoring process is different from the second radio link monitoring process (SANG, ¶ [0037], see RLM can be beam specific); 
receiving a radio link failure indication from the first wireless deviceindicating that one or more of the first beam or the second beam has a radio link failure (SANG, ¶ [0043], see receiving signals used in determining link recovery in upwards and downwards relationships); and 
initiating a beam recovery procedure with the first wireless device responsive to receiving the radio link failure indication (SANG, ¶ [0043], see changing of a link recovery state based on indications).

Regarding claim 16, SANG discloses:
The method of claim 14, wherein the one or more radio link monitoring parameters include one or more threshold values for a reference signal received power associated with one or more of the first beam or the second beam, a number of occasions of reference signal received power dropping below the one or more threshold values, or any combinations thereof (SANG, ¶ [0037], see radio link monitoring criteria which can be based on RSRP compared against a threshold value).

Regarding claim 17, SANG discloses:
The method of claim 16, wherein one or more of the one or more threshold values or the number of occasions is different for the first beam and the second beam (SANG, ¶ [0282], see beam specific metrics and unique serving link metrics).

Regarding claim 18, SANG discloses:
The method of claim 14, wherein the radio link failure indication for the second beam is reported as a downlink control channel failure and is received from the first wireless device via the first beam (SANG, ¶ [0043], see receiving of signal used for link recovery in multipath link recovery with upwards and downwards mutual indications between RLM and link recovery relationship).

Regarding claim 22, SANG discloses:
The method of claim 14, wherein the receiving the radio link failure indication comprises: 
receiving two or more indications of whether a reference signal received power associated with the second beam is above or below a threshold value (SANG, ¶ [0013]-[0014] and [0016], see signal quality measurements including RSRP, RSRQ, SOMR, RSSI dropping below or above threshold); and 
determining to initiate the beam recovery procedure (SANG, ¶ [0021], see beam failure detection is triggered when a measurement is below a threshold with a time period. Examiner Note: interactions between the UE and the Base station in term of beam failure recovery request) based at least in part on the two or more indications showing that the reference signal received power associated with the second beam has dropped below the threshold value (SANG, ¶ [0013]-[0014] and [0016], see radio link indication is generated based on threshold measurements comparison).

Regarding claim 24, SANG discloses:
The method of claim 14, wherein the first wireless device is a user equipment (UE), a base station, a customer premises equipment (CPE), a relay device, a router, a repeater, or an integrated access and backhaul (IAB) node, and the second wireless device is a UE, a base station, a CPE, a relay device, a router, a repeater, or an IAB node (SANG, ¶ [0140]-[0141], see electronic device may be a base station, gNodeB, or UE).

Regarding claim 25, SANG discloses:
An apparatus for wireless communications at a first wireless device (SANG, FIG. 1, see Electronic Device 52, ¶ [0029]-[0032], see UE that generates signal measurements, link radio recovery), comprising: 
a processor (SANG, ¶ [0141], see electronic device including a processor. SANG. FIG. 1, see processor 54); and 
memory coupled to the processor (SANG, ¶ [0141], see electronic device including a memory. SANG, FIG. 1, see Memory 56), 
the processor and memory configured to (SANG, ¶ [0141], see electronic device used to implement the methods and devices disclosed): 
establish an uplink connection (SANG, ¶ [0033], see sending of RLM indications to a same layer. SANG, FIG. 10, see signaling between same layers of the EU 1112 and the gNB/TRP 1114) with a second wireless device (FIG. 10, see gNB/TRP 1014) using a first beam (SANG, ¶ [0027], see communication paths may be multiple beams comprising of same or different directions) and a downlink connection (SANG, ¶ [0033], see reference signals received by the UE over one or more beams of a serving link with one or more network devices. Examiner Note: SANG discloses reference signals that can be sent or received by either the UE or the one or more network devices) with the second wireless device using a second beam that is different from the first beam (SANG, ¶ [0027], see communication paths may be multiple beams comprising of same or different directions); 
initiate a first radio link monitoring process for the first beam on the uplink connection (SANG, ¶ [0021], see link failure detection is triggered when a measurement associated with the radio link is above a corresponding threshold with a time period. SANG, ¶ [0032], see radio link indication based on assessed link between UE and one or more network devices) and a second radio link monitoring process for the second beam on the downlink connection (SANG, ¶ [0033] see radio link monitoring of one or more beams. ¶ [0160], see UE monitor quality of downlink); and 
transmit a radio link failure indication to the second wireless device based at least in part on a radio link failure, wherein the radio link failure is based at least in part on one or more of the first radio link monitoring process or the second radio link -monitoring process SANG, ¶ [0033], [0043] [0007] 0178-0179, and FIG. 10, see sending of indications to same layer of the base station/gNB/eNodeB)/network device based on failure detection).


Regarding claim 27, SANG discloses:
The apparatus of claim 25, wherein the processor and memory are further configured to: 
measure an associated metric (SANG, ¶ [0037], see RLM indication metrics which include RSRP, RSRQ, RSSI, and SINR) of the first beam or the second beam for one or more reference signals associated with the first beam or the second beam (SANG, ¶ [0035] and [0037], see radio link monitoring criteria for a specific beam/beam-based measurements based on reference signals); and 
determine that the associated metric (SANG, ¶ [0019], see selecting a path by assessing link quality by comparing a derived metric against a threshold) for the one or more reference signals has dropped below a threshold value on at least a configured number of occasions (SANG, ¶ [0013] and [0034], see below or above a configured threshold).

Regarding claim 28, SANG discloses:
An apparatus for wireless communications at a second wireless device (SANG, ¶ [0139], and [0291]-[0293], see beam reference signals that the UE receives and uses then for performing measurements, noted: the reference signals are received from the network device (i.e. gNB, eNB, NodeB, base station), comprising: 
a processor (SANG, ¶ [0141], see electronic device including a processor. SANG, FIG. 1, see Processor 54,. Noted: the electronic device can be a base station or UE/wireless device); and
memory coupled to the processor (SANG, ¶ [0141], see electronic device including a memory. SANG, FIG. 1, see Memory 56), 
the processor and memory configured to (SANG, ¶ [0141], see electronic device used to implement the methods and devices disclosed): 
establish an uplink connection (SANG, ¶ [0033], see reference signals received by the UE over one or more beams of a serving link with one or more network devices) with a first wireless device (SANG, FIG. 10, see UE 1012) using a first beam (SANG, ¶ [0027], see communication paths may be multiple beams comprising of same or different directions) and a downlink connection (SANG, ¶ [0033], see sending of RLM indications to a same layer) with the first wireless device using a second beam that is different from the first beam SANG, ¶ [0027], see communication paths may be multiple beams comprising of same or different directions); 
transmit signaling to the first wireless device that comprises one or more radio link monitoring parameters (SANG, ¶ [0033] see network configured Radio link management criterion. SANG, ¶ [0046], see transmission of reference signals between UE and network devices in accordance with radio link monitoring criteria) for each of a first radio link monitoring process associated with the first beam (SANG, ¶ [0034], see RLM criterion comprises beam-specific metrics filtering) and a second radio link monitoring process associated with the second beam (SANG, ¶ [0033] see radio link monitoring of one or more beams. ¶ [0160], see UE monitor quality of downlink), wherein the first radio link monitoring process is different from the second radio link monitoring process (SANG, ¶ [0037], see RLM can be beam specific); 
receive a radio link failure indication from the first wireless device indicating that one or more of the first beam or the second beam has a radio link failure (SANG, ¶ [0043], see receiving signals used in determining link recovery in upwards and downwards relationships); and 
initiate a beam recovery procedure with the first wireless device responsive to receiving the radio link failure indication (SANG, ¶ [0043], see changing of a link recovery state based on indications).

Regarding claim 30, SANG discloses:
The apparatus of claim 28, wherein the one or more radio link monitoring parameters include one or more threshold values for a reference signal received power associated with one or more of the first beam or the second beam, a number of occasions of reference signal received power dropping below the one or more threshold values, or any combinations thereof (SANG, ¶ [0037], see radio link monitoring criteria which can be based on RSRP compared against a threshold value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-7, 15, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over SANG in view of Koskela et al. (hereinafter KOSKELA) US 2020/0028545 A1.
Regarding claim 2, SANG teaches the method of claim 1 (as mentioned above):
SANG does not explicitly disclose: 
wherein the first radio link monitoring process is independent of the second radio link monitoring process.
However, KOSKELA discloses:
wherein the first radio link monitoring process is independent of the second radio link monitoring process (KOSEKELA, ¶ [0101]-[0107], see UL and DL radio link monitoring may be considered separately).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for radio link monitoring disclosed in KOSKELA. Both SANG and KOSKELA are in the field of endeavor of methods for monitoring radio links using beam communication. One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in KOSKELA because KOSKELA’s method allows the network to detect that the uplink beam is down based only on the downlink beam (KOSKELA, ¶ [0102]). The ability to detect an uplink beam failure via the downlink beam makes a more reliable radio link monitoring method.

Regarding Claim 6, SANG teaches the method of claim 1 (as mention above):
SANG does not explicitly disclose:
wherein the radio link failure indication for the second beam is reported as a downlink control channel failure and is transmitted to the second wireless device using the first beam.
However, KOSKELA discloses: 
wherein the radio link failure indication for the second beam is reported as a downlink control channel failure and is transmitted to the second wireless device using the first beam (KOSEKELA, ¶ [0110]-[0112], see monitoring of DL by the UL on an UE where the base station provides feedback).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for radio link monitoring disclosed in KOSKELA. Both SANG and KOSKELA are in the field of endeavor of methods for monitoring radio links using beam communication. One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in KOSKELA because KOSKELA’s method allows the network to detect that the uplink beam is down based only on the downlink beam (KOSKELA, ¶ [0102]). The ability to detect an uplink beam failure via the downlink beam makes a more reliable radio link monitoring method.

Regarding claim 7, SANG teaches the method of claim 1 (as mentioned above): 
SANG does not explicitly disclose:
wherein the radio link failure indication provides one or more candidate beams for a beam training procedure.
However, KOSKELA discloses:
wherein the radio link failure indication provides one or more candidate beams for a beam training procedure (KOSEKELA, ¶ [0092], see new beam configuration from candidate beams).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for radio link monitoring disclosed in KOSKELA. Both SANG and KOSKELA are in the field of endeavor of methods for monitoring radio links using beam communication. One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in KOSKELA because KOSKELA’s method allows the network to detect that the uplink beam is down based only on the downlink beam (KOSKELA, ¶ [0102]). The ability to detect an uplink beam failure via the downlink beam makes a more reliable radio link monitoring method.

Regarding claim 15, SANG teaches the method of claim 14 (as mentioned above): 
	SANG does not explicitly disclose:
wherein the first radio link monitoring process is independent of the second radio link monitoring process.
However, KOSKELA discloses:
wherein the first radio link monitoring process is independent of the second radio link monitoring process (KOSEKELA, ¶ [0101]-[0107], see UL and DL radio link monitoring may be considered separately).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for radio link monitoring disclosed in KOSKELA. Both SANG and KOSKELA are in the field of endeavor of methods for monitoring radio links using beam communication. One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in KOSKELA because KOSKELA’s method allows the network to detect that the uplink beam is down based only on the downlink beam (KOSKELA, ¶ [0102]). The ability to detect an uplink beam failure via the downlink beam makes a more reliable radio link monitoring method.

Regarding claim 26, SANG teaches the apparatus of claim 25 (as mentioned above):
SANG does not explicitly disclose: 
wherein the first radio link monitoring process is independent of the second radio link monitoring process.
However, KOSKELA discloses:
wherein the first radio link monitoring process is independent of the second radio link monitoring process (KOSEKELA, ¶ [0101]-[0107], see UL and DL radio link monitoring may be considered separately).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for radio link monitoring disclosed in KOSKELA. Both SANG and KOSKELA are in the field of endeavor of methods for monitoring radio links using beam communication. One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in KOSKELA because KOSKELA’s method allows the network to detect that the uplink beam is down based only on the downlink beam (KOSKELA, ¶ [0102]). The ability to detect an uplink beam failure via the downlink beam makes a more reliable radio link monitoring method.

Regarding claim 29, SANG teaches the apparatus of claim 28 (as mentioned above):
SANG does not explicitly disclose: 
further comprising an antenna array.
However, KOSKELA discloses:
further comprising an antenna array (KOSEKELA, ¶ [0056]-[0057], see UE or gNB with one or more antennas).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for radio link monitoring disclosed in KOSKELA. Both SANG and KOSKELA are in the field of endeavor of methods for monitoring radio links using beam communication. One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in KOSKELA because KOSKELA’s method allows the network to detect that the uplink beam is down based only on the downlink beam (KOSKELA, ¶ [0102]). The ability to detect an uplink beam failure via the downlink beam makes a more reliable radio link monitoring method.

Claims 12, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SANG in view of Yang et al. (hereinafter YANG) US 2020/0178134 A1.
Regarding claim 12, SANG teaches the method of claim 1 (as mentioned above):
SANG does not explicitly disclose: 
wherein one or more of the first beam or the second beam use a millimeter wave frequency band that includes frequencies that are greater than 24.25 GHz.
However, YANG discloses:
wherein one or more of the first beam or the second beam use a millimeter wave frequency band that includes frequencies that are greater than 24.25 GHz (YANG, ¶ [0009], see band frequencies increased to more than 6 GHz up to about 100 GHz. Examiner Note: the FCC defines millimeter wave as a radio signal on frequencies between 30 GHz and 300 GHz, YANG’s disclosure of 6GHz to 100 GHz includes the millimeter waves between 30 GHz and 100 GHz, see FCC website, Microwave services, broadband division, in the wireless telecommunications bureau).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for the method of beam switching disclosed in YANG. Both SANG and YANG are in the field of endeavor of methods for monitoring radio links using beam communication (YANG, ¶ [0017]-[0018], see method for beam switching includes monitoring communication beam). One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in YANG because YANG’s method allows a terminal to detect that a downlink signal from the network-side is blocked and timely transmit a beam switching request (YANG, ¶ [0119]). The ability to timely transmit a switching request makes a more reliable radio link monitoring method.

Regarding claim 19, SANG discloses the method of claim 14 (as mentioned above):
SANG does not explicitly disclose:
wherein the radio link failure indication provides one or more candidate beams for a beam training procedure.
However, YANG discloses:
wherein the radio link failure indication provides one or more candidate beams for a beam training procedure (YANG, ¶ [0112], see terminal provides information for beams to perform beam switching).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for the method of beam switching disclosed in YANG. Both SANG and YANG are in the field of endeavor of methods for monitoring radio links using beam communication (YANG, ¶ [0017]-[0018], see method for beam switching includes monitoring communication beam). One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in YANG because YANG’s method allows a terminal to detect that a downlink signal from the network-side is blocked and timely transmit a beam switching request (YANG, ¶ [0119]). The ability to timely transmit a switching request makes a more reliable radio link monitoring method.

Regarding claim 20, SANG in view of YANG teaches the method of claim 19 (as mentioned above):
wherein the initiating the beam recovery procedure comprises: 
transmitting a beam training indication to the first wireless device that provides a resource and beam information for the beam training procedure (YANG, ¶ [0118], see network-side device sends beam switching response and relevant parameter information of beam training); and 
initiating the beam training procedure responsive to transmitting the beam training indication (YANG, ¶ [0117], see beam with a better performance determined through new beam training).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for the method of beam switching disclosed in YANG. Both SANG and YANG are in the field of endeavor of methods for monitoring radio links using beam communication (YANG, ¶ [0017]-[0018], see method for beam switching includes monitoring communication beam). One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in YANG because YANG’s method allows a terminal to detect that a downlink signal from the network-side is blocked and timely transmit a beam switching request (YANG, ¶ [0119]). The ability to timely transmit a switching request makes a more reliable radio link monitoring method.

Regarding claim 21, SANG in view of YANG teaches the method of claim 20 (as mentioned above):
further comprising: transmitting one or more training beams to the first wireless device; and receiving a measurement report from the first wireless device that indicates one or more measurements associated with the one or more training beams (YANG, ¶ [0117], see beam switching response is used to indicate the terminal to re-perform beam training. Examiner Note: beam training is defined in Islam et al. US 2018/0138962 A1, in paragraph [0072], as a process of repeating a beam sweep until an optimal transmit and receive directions by repeatedly performing).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for the method of beam switching disclosed in YANG. Both SANG and YANG are in the field of endeavor of methods for monitoring radio links using beam communication (YANG, ¶ [0017]-[0018], see method for beam switching includes monitoring communication beam). One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in YANG because YANG’s method allows a terminal to detect that a downlink signal from the network-side is blocked and timely transmit a beam switching request (YANG, ¶ [0119]). The ability to timely transmit a switching request makes a more reliable radio link monitoring method.
Regarding claim 23, SANG teaches the method of claim 14 (as mentioned above): 
SANG does not explicitly disclose:
wherein one or more of the first beam or the second beam use a millimeter wave frequency band that includes frequencies that are greater than 24.25 GHz.
However, YANG discloses:
wherein one or more of the first beam or the second beam use a millimeter wave frequency band that includes frequencies that are greater than 24.25 GHz (YANG, ¶ [0009], see band frequencies increased to more than 6 GHz up to about 100 GHz).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and combine it with the method for the method of beam switching disclosed in YANG. Both SANG and YANG are in the field of endeavor of methods for monitoring radio links using beam communication (YANG, ¶ [0017]-[0018], see method for beam switching includes monitoring communication beam). One looking to improve the method and apparatus disclosed in SANG would use the method disclosed in YANG because YANG’s method allows a terminal to detect that a downlink signal from the network-side is blocked and timely transmit a beam switching request (YANG, ¶ [0119]). The ability to timely transmit a switching request makes a more reliable radio link monitoring method.

15.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over SANG and KOSKELA as applied to claim 7 above, and further in view of YANG.
Regarding claim 8, SANG and KOSKELA teach the method of claim 7 (as mentioned above):
SANG and KOSKELA do not explicitly disclose: 
receiving, from the second wireless device responsive to the radio link failure indication, a beam training indication that provides a resource and beam information for the beam training procedure; and
initiating the beam training procedure responsive to the beam training indication.
However, YANG discloses:
receiving, from the second wireless device responsive to the radio link failure indication, a beam training indication that provides a resource and beam information for the beam training procedure (YANG, ¶ [0118], see network-side device sends beam switching response and relevant parameter information of beam training); and
initiating the beam training procedure responsive to the beam training indication (YANG, ¶ [0117], see beam with a better performance determined through new beam training).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and KOSKELA and combine it with the method for the method of beam switching disclosed in YANG. Both SANG, KOSKELA and YANG are in the field of endeavor of methods for monitoring radio links using beam communication (YANG, ¶ [0017]-[0018], see method for beam switching includes monitoring communication beam). One looking to improve the method and apparatus disclosed in SANG and KOSKELA would use the method disclosed in YANG because YANG’s method allows a terminal to detect that a downlink signal from the network-side is blocked and timely transmit a beam switching request (YANG, ¶ [0119]). The ability to timely transmit a switching request makes a more reliable radio link monitoring method.

Regarding claim 9, SANG, KOSKELA, and YANG teach the method of claim 8 (as explained above):
YANG further discloses:
measuring one or more reference signals from one or more training beams received from the second wireless device (YANG, ¶ [0118], see beam switching response is used to indicate the terminal to re-perform beam training. Examiner Note: beam training is defined in Islam et al. US 2018/0138962 A1, in paragraph [0072], as a process of repeating a beam sweep until an optimal transmit and receive directions by repeatedly performing); and
transmitting a measurement report to the second wireless device based at least in part on the measuring (YANG, ¶ [0119], see beam switching request transmitted to network-side device).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to take the method for radio link monitoring disclosed in SANG and KOSKELA and combine it with the method for the method of beam switching disclosed in YANG. Both SANG, KOSKELA and YANG are in the field of endeavor of methods for monitoring radio links using beam communication (YANG, ¶ [0017]-[0018], see method for beam switching includes monitoring communication beam). One looking to improve the method and apparatus disclosed in SANG and KOSKELA would use the method disclosed in YANG because YANG’s method allows a terminal to detect that a downlink signal from the network-side is blocked and timely transmit a beam switching request (YANG, ¶ [0119]). The ability to timely transmit a switching request makes a more reliable radio link monitoring method.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.R.F./Examiner, Art Unit 4163                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473